     Case 4:21-cv-02698 Document 31 Filed on 09/07/21 in TXSD Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

CLINGMAN & HANGER                           §
MANAGEMENT ASSOCIATES,                      §
LLC, as Trustee of the Furie                §
Litigation Trust,                           §
                         Plaintiﬀ,          §
                                            §
v.                                          §
                                            §
KAY RIECK; LARS                             §
DEGENHARDT; THEODOR VAN                     §
STEPHOUDT; DAVID HRYCK,                     §
                                                         Civil Action No. 4:21-cv-02698
REED SMITH LLP; THOMAS E.                   §
HORD; MICHAEL ANTHONY                       §
NUNES; STONE PIGMAN                         §
WALTHER WITTMAN LLC, in its                 §
own capacity and as successor by            §
merger to COGAN & PARTNERS                  §
LLP; DAVID ELDER; BRUCE                     §
GANER; SIERRA PINE                          §
RESOURCES INTERNATIONAL,                    §
INC.; and HELENA ENERGY, LLC,               §
                           Defendants.      §


              KAY RIECK’S MOTION TO EXTEND TIME TO ANSWER


TO THE HONORABLE CHARLES R. ESKRIDGE III:

      Defendant, Kay Rieck, respectfully requests an extension of time—to September 14,

2021—for him to answer, move, or otherwise respond to Plaintiﬀ’s state-court petition

which was removed to this Court in the above-styled and numbered civil action.

      Plaintiﬀ filed Plaintiﬀ’s Original Petition on August 6, 2021, and it was assigned to

the 334th District Court of Harris County, Texas. Rieck was served with a citation on On


                                        Page 1 of 4
     Case 4:21-cv-02698 Document 31 Filed on 09/07/21 in TXSD Page 2 of 4




August 13, 2021, Plaintiﬀ served the Texas Secretary of State pursuant to the Texas Long-

Arm Statute. The return of service is on file with this Court (ECF no. 5), and the return

does not indicate that the papers were mailed to Rieck at the specified address in Dubai,

United Arab Emirates. Based upon statements in the return, deadline for Rieck to answer

is September 7, 2021. See Fed. R. Civ. P. 81(c)(2)(A).

       Late last week, Rieck retained the undersigned counsel to represent him in this civil

action. The undersigned firm is also representing Helena Energy, LLC, and the Court pre-

viously granted it an extension of time to enter an appearance to September 14, 2021. (ECF

no. 22).

       Rieck intends to seek dismissal of the case against him pursuant to Fed. R. Civ. P.

12(b)(2). Such a motion requires a Declaration setting forth facts regarding a lack of mini-

mum contacts with Texas. While Rieck has signed such a Declaration with an electronic

signature, Rieck has been unable to return to the undersigned counsel a signed Declaration

with an ink signature due to his current travels in the State of New York. This Declaration

is being filed with a motion to dismiss, which is being filed contemporaneously with this

Motion. A one-week extension of time—to September 14, 2021—would enable a Declara-

tion with an in signature to be filed with a motion to dismiss.

       WHEREFORE, premises considered, Kay Rieck respectfully requests that the

Court extend his deadline to answer, move, or otherwise respond to Plaintiﬀ’s lawsuit to

September 14, 2021.

                                                        Respectfully Submitted,


                                          Page 2 of 4
     Case 4:21-cv-02698 Document 31 Filed on 09/07/21 in TXSD Page 3 of 4




                                                       Pendergraft & Simon, LLP

                                                       /s/ William P. Haddock
                                                       Leonard H. Simon
                                                        lsimon@pendergraftsimon.com
                                                        Texas Bar No. 18387400
                                                        S.D. Tex. Adm. No. 8200
                                                       William P. Haddock
                                                        whaddock@pendergraftsimon.com
                                                        Texas Bar No. 00793875
                                                        S.D. Tex. Adm. No. 19637
                                                       2777 Allen Parkway, Suite 800
                                                       Houston, TX 77019

                                                       Counsel for Kay Rieck and
                                                       Helena Energy, LLC




                                Certificate of Conference

I hereby certify that prior to filing the above Kay Rieck’s Motion to Extend Time to Answer,
the undersigned conferred with opposing counsel in an eﬀort to resolve the disputed issues
without seeking relief from the Court as follows:

On September 7, 2021, the undersigned discussed the motion with Plaintiﬀ’s counsel, Rob-
ert Corn. After discussing concessions requested by Plaintiﬀ, a mutually acceptable agree-
ment could not be reached.

                                                          /s/ William P. Haddock
                                                          William P. Haddock




                                         Page 3 of 4
      Case 4:21-cv-02698 Document 31 Filed on 09/07/21 in TXSD Page 4 of 4




                                        Certificate of Service

I hereby certify that a true and correct copy of the above Kay Rieck’s Motion to Extend
Time to Answer has been served on the following counsel/parties of record in accordance
with Fed. R. Civ. P. 5 and local rules for electronic filing and service on this 7th day of Sep-
tember 2021:
Service via CM/ECF –

   Robert M. Corn, Counsel for Plaintiﬀ
   George M. Kryder, III, Counsel for Stone, Pigman, Walther, Wittman, LLC
   Ayesha Najim, Counsel for David Hryck and Theodor Van Stephoudt
   Murry Fogler, Counsel for Michael Anthony Nunes
   Collin J. Cox, Counsel for Reed Smith, LLP

                                                              /s/ William P. Haddock
                                                              William P. Haddock




                                                Page 4 of 4
